PER CURIAM.
This is an appeal by the defendant below from an order denying his motion under Rule 3.850 CrPR, 33 F.S.A., for relief from five judgments of conviction entered on his pleas of guilty.
By five informations filed in October of 1970 the defendant was charged with unlawful possession of a narcotic drug and possession of narcotic implements, and four instances of breaking and entering a dwelling with intent to commit grand larceny, and grand larceny. The sentences entered were for imprisonment for a term of eight years, with the five sentences to run concurrently.
The basis of the subsequent motion for relief was a contention on the part of the defendant that his guilty pleas to said offenses were not voluntarily made. The motion was summarily denied. The appellant contends the court erred by not holding an evidentiary hearing thereon. On examination of the record we agree with the *297position taken by the state that the order denying the motion for relief was proper and should be affirmed. The court correctly concluded that the contention of the defendant that his guilty pleas were not voluntarily made was conclusively refuted by the record, wherein the voluntariness of the guilty pleas, which were entered in the several cases at one time was conclusively shown in the course of the full inquiry before the court during which the defendant was informed of his rights incident thereto, and of the possible consequences of pleading guilty, consistent with the requirements discussed in Garcia v. State, Fla.App.1969, 228 So.2d 300, opinion on rehearing.
Affirmed.